McKAY, Circuit Judge,
concurring:
I agree with the opinion of the court except for its harmless error analysis. Admitting into evidence the full opinion in Bender v. Colt Industries, Inc., 517 S.W.2d 705 (Mo.Ct.App.1974), was certainly prejudicial. But the opinion was also extremely probative; it gave almost irrefutable proof that Colt had notice of the “drop-fire” hazard caused by its pistols in face of Colt’s denial that it had notice. Thus, the trial court should have admitted it only after reducing its potential for prejudice through use of a limiting jury instruction or by editing the opinion. See Fed.R.Evid. 105.
Nevertheless, I reject Colt’s argument that admission of the Bender opinion was reversible error. Colt declined the opportunity to request a limiting jury instruction regarding the Bender opinion. Instead, it submitted an all-or-nothing objection to the admission of the opinion. Colt also failed to submit specific requests that the most prejudicial portions of the opinion be excised. Colt simply did not give the trial court the option of admitting this key and very probative evidence in a form that would have minimized its prejudicial impact. I believe this failure to propose a limiting instruction or to request deletions from the opinion is damning. Because “[a]n appellant may not complain on appeal of errors which he himself induced or invited,” Neu v. Grant, 548 F.2d 281, 287 (10th Cir.1977), I agree with the majority opinion in its refusal to overturn the verdict based on the admission of the Bender opinion.